                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

D'RON ADAMS,                                                            CIVIL ACTION
        Plaintiff,

v.                                                                     No. 18-1516

TROOPER CHARLES H. STEINMETZ, :
et. al.,
         Defendants.

                                             MEMORANDUM

       I.       INTRODUCTION

             Before the Court is the Motion for Judgment on the Pleadings on Behalf of

Defendant, Darren Alston, (ECF No. 9) and Plaintiffs Response thereto (ECF No.

11 ).

       II.      BACKGROUND 1

             On or around February 15, 2015, Defendants, Trooper Steinmetz and

Trooper Garcia, conducted a criminal investigation concerning the sale of

controlled narcotic purchases occurring most frequently in the Bennett Homes

Section of the City of Chester, Delaware County. ECF No. 1 at iJiJl 1-12.

Defendant Steinmetz, at all relevant times hereto, was a State Trooper within the

Pennsylvania State Police. Id. at iJ7. Defendant Garcia, at all relevant times

hereto, was also a State Trooper within the Pennsylvania State Police. Id. at iJ8.

1   The following background is according to Plaintiffs Complaint (ECF No. 1).

                                                          1
Defendants, Steinmetz and Garcia, suspected that an individual named James

Townsend was dealing drugs. Id. at ~15. On November 4, 2015, Plaintiff was

observed by Defendants, Steinmetz and Garcia, meeting with Mr. Townsend

behind a residence at the Bennett Homes section of Chester. Id. at ~16. Later on

November 4, 2015, Defendants, Steinmetz and Garcia, intercepted a text message

from Plaintiff to Mr. Townsend that was interpreted as Plaintiff referring to losing

a quantity of cocaine from converting powder cocaine to cocaine base to create

"crack." Id. at ~~ 17-18.

      On April 22, 2016, Plaintiff was arrested pursuant to a criminal complaint

issued on April 20, 2016 and charged by the Pennsylvania State Police - Bureau of

Criminal Investigation with one count of possession with intent to deliver a

controlled substance, one count of conspiracy of possession with the intent to

deliver a controlled substance, one count of corrupt organizations, criminal

conspiracy to corrupt organization, one count of criminal use of communication

facilities, one count of possession of a controlled substances, and one count of

conspiracy to possession of a controlled substance. Id. at ~22. After Plaintiff spent

six (6) months in George Hill Correction Facility, on November 14, 2016, the

Honorable James F. Nilon, Jr. granted Plaintiffs motion to quash information

initiated by Defendants. Id. at ~~31-32. Plaintiff alleges that Defendants at all

times lacked probable cause to arrest him. Id. at ~33.


                                          2
       At all relevant times hereto, Defendant, Darren Alston, was the City of

Chester Police Commissioner. Id. at ~9.

      On April 11, 2018, Plaintiff filed his Complaint against the Defendants. In

his Complaint he set forth nine (9) causes of action. Of those causes of action, six

(6) pertain to Defendant Alston, all of which fall under 42 U.S.C. § 1983. These

causes of action include: (1) violation of Fourth and Fourteenth Amendment right

of United States Constitution and Article 1 of the Pennsylvania Constitution due

process rights and secured by 42 U.S.C. § 1983; (2) conspiracy to violate

Plaintiffs Constitutional civil rights and other rights; (3) unlawful detention/arrest

under the Fourth Amendment; (4) malicious prosecution under the Fourth

Amendment; (5) violation of civil rights while acting under the color of law for

failure to intervene; and (6) failure to supervise. Id. at ~35-85. On November 10,

2018, Defendant Alston filed his Answer to Plaintiffs Complaint. ECF No. 8.

      Also on November 10, 2018, Defendant Alston filed his Motion for

Judgment on the Pleadings. ECF No. 9. In essence, Defendant Alston's Motion

for Judgment on the Pleadings boils down to the contention that Plaintiff failed to

allege any conduct by Defendant Alston, personally, or any conduct by any

member of the City of Chester Police Department, and Plaintiff only alleges

conduct by the Pennsylvania State Police. ECF No. 9 at 4. Plaintiff, in Response,

never argues that Defendant Alston had any connection with the Pennsylvania


                                          3
State Police investigation. Instead, Plaintiff simply repeats the allegations in his

Complaint and makes conclusory allegations against Defendant Alston. There is

not one substantive fact alleged by Plaintiff that pertains to Defendant Alston.

   III.   DISCUSSION

       A party may move for judgment on the pleadings, "[a]fter the pleadings are

closed- but early enough not to delay trial." Fed. R. Civ. P. 12(c). "A motion for

judgment on the pleadings based on the defense that the plaintiff has failed to state

a claim is analyzed under the same standards that apply to a Rule 12(b)(6) motion."

Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017) (internal quotations

omitted). When reviewing a motion to dismiss, the Court "accept[s] as true all

allegations in plaintiffs complaint as well as all reasonable inferences that can be

drawn from them, and [the court] construes them in a light most favorable to the

non-movant." Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018)

(quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).

"To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face."'

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167

L. Ed. 2d 929 (2007)). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the


                                             4
 defendant is liable for the misconduct alleged." Id. (quoting Twombly, 550 U.S. at

557, 127 S. Ct. 1955)). "The plausibility determination is 'a context-specific task

that requires the reviewing court to draw on its judicial experience and common

sense."' Connelly v. Lane Const. Corp., 809 F.3d 780, 786-87 (3d Cir. 2016)

(quoting Iqbal, 550 U.S. at 679, 129 S. Ct. 1937). Therefore, a district court may

grant a motion for judgment on the pleadings:

         [I]fthe movant establishes that there are no material issues of fact, and
         he is entitled to judgment as a matter of law. In considering a motion
         for judgment on the pleadings, a court must accept all of the allegations
         in the pleadings of the party against whom the motion is addressed as
         true and draw all reasonable inferences in favor of the non-moving
         party. 2

Zimmerman, 873 F.3d at 417-18.

         In order for a police commissioner, like Defendant Alston, to be liable under

§ 1983, he "must have personal involvement in the alleged wrongs; liability cannot

be predicated solely on the operation of respondeat superior. Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). "Personal involvement can be

shown through allegations of personal direction or of actual knowledge and

acquiescence. Allegations of participation or actual knowledge and acquiescence,

however, must be made with appropriate particularity." Id. In Rode, a civilian




2 Here, because no matters outside the pleadings were presented, the Rule 12(b)(6) standard, not the summary

judgment standard, will be used. See Fed. R. Civ. P. 12(d); ECF No. l; ECF No. 9; ECF No. 11.

                                                         5
 employee of the Pennsylvania State Police filed a civil rights action under §§ 1983

 and 1985 against defendants that included Pennsylvania's Governor Richard

 Thornburgh and Pennsylvania's Attorney General Leroy Zimmerman. Id. at 1197 .

. The Third Circuit upheld the district court's dismissal of plaintiffs complaint as to

 defendant Thornburgh. Id. at 1208. Specifically, the Third Circuit held that

 plaintiffs:

       Retaliatory harassment claim against Governor Thornburgh was
       precluded by her failure to allege knowledge and acquiescence with the
       required particularity. [Plaintiffs] assertion that the Governor had
       "responsibility for supervising" the other defendants is irrelevant.
       Further, [plaintiff] failed to show that the Governor had the necessary
       personal knowledge to sustain the civil rights action as to him.

Id.

       In the instant matter, Plaintiff has not alleged any facts that would allow the

 Court to draw any reasonable inference that Defendant Alston is liable for the

misconduct alleged by Plaintiff. The alleged wrong-doers were all members of the

Pennsylvania State Police. The entire investigation against Plaintiff was performed

by the Pennsylvania State Police. There are no allegations that the City of Chester

Police Department had any involvement in this matter. The only substantive fact

that has any relation to the City of Chester is the Plaintiffs residence is in Chester

and the investigation took place in Chester. There is simply no allegation that

Defendant Alston had any knowledge or personal involvement in the investigation


                                           6
involving Plaintiff. A plaintiff cannot rely on conclusory factual allegations

against a police commissioner for a civil rights matter in which that

commissioner's police force was not involved and in which that police

commissioner had no knowledge of the matter.

   IV.    CONCLUSION

      Because Plaintiff failed to allege any facts that demonstrated that Defendant

Alston had any personal involvement or any knowledge of the criminal

investigation at issue, Defendant Alston's Motion for Judgment on the Pleadings is

granted. All claims against Defendant Alston are hereby dismissed without

prejudice. However, Plaintiff is free to amend his Complaint as to Defendant

Alston on or before February 11, 2019. See Fletcher-Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F .3 d 24 7, 251 (3 d Cir. 2007). An appropriate

order will follow this Memorandum.



                                              BY THE COURT:

DATED: \     -d '6-0(.%°1
                  ~




                                          7
